Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 19-21 is/are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1, 11-13, respectively, of U.S. Patent 11,182,888. This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.    Although the conflicting claim limitations are not recited exactly, they are not patentably distinct from each other because they claim the same invention.  


Claims 2 and 10 are rejected under the judicially created doctrine of obviousness-type non-statutory double patenting as being unpatentable over Claim 1 of U.S. Patent 11,182,888 (hereinafter ‘888) in view of BURGE et al. (Pub. No.: US 2019-0057268). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.   Although the conflicting claim limitations are not recited exactly, they are not patentably distinct from each other because they claim the same invention, except for the following:  

As per Claim 2 ‘888 does not claim but BURGE discloses performing one or more diagnostic analyses, using at least one machine learning algorithm, based at least in part on the plurality of single-waveband images or a multispectral datacube generated based on the plurality of single-waveband images (Figs. 1-2 [0041-0043] [0053-0054] CNNs and the spectral cube [0089])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include performing one or more diagnostic analyses, using at least one machine learning algorithm, based at least in part on the plurality of single-waveband images or a multispectral datacube generated based on the plurality of single-waveband images as taught by BURGE into the system of ‘888 because of the benefit taught by BURGE to disclose intelligent analysis for multispectral imaging whereby ‘888 is directed towards multispectral image analysis and processing and would benefit from the related improvements of AI in analysis and processing for better results.
As per Claim 10 ‘888 does not claim but BURGE discloses wherein the one or more diagnostic analyses are further based at least in part on at least one patient metric corresponding to a patient having the area of tissue (Figs. 1-2 individual patient and skin tissue [0006] [0041-0043] [0053-0054]) (The motivation that applied in Claim 2 applies equally to Claim 10)

Claims 22 and 26 are rejected under the judicially created doctrine of obviousness-type non-statutory double patenting as being unpatentable over Claim 1 of U.S. Patent 11,182,888 (hereinafter ‘888) in view of HAKUK et al. (Pub. No.: US 2017-0178322). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.   Although the conflicting claim limitations are not recited exactly, they are not patentably distinct from each other because they claim the same invention, except for the following:  

As per Claim 22 ‘888 does not claim but HAKUK discloses classifying each of a plurality of pixels depicting the at least a portion of the area of tissue into healthy tissue or skin categories (Figs. 1-7 tissue health [0005] [0027-0031] [0043-0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include classifying each of a plurality of pixels depicting the at least a portion of the area of tissue into healthy tissue or skin categories as taught by HAKUK into the system of ‘888 because of the benefit taught by HAKUK to disclose tissue analysis and classification from imaging an area of tissue whereby ‘888 is directed towards imaging tissue areas and would benefit from the inclusion of tissue classification to expand and improve the system user experience and analysis capabilities.

As per Claim 26 ‘888 does not claim but HAKUK discloses classifying or monitoring tissue change of the at least a portion of the area of tissue, wherein a nature and quality of the at least a portion of the area of tissue differs from a normal state (Figs. 1-7 healthy vs unhealthy [0005] [0027-0031] [0043-0047]) (The motivation that applied in Claim 22 applies equally to Claim 26)
ALLOWABLE SUBJECT MATTER
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein: the closest prior art obtained from an Examiner’s search (WAXMAN, US Pub. No.: 2019-0277753; BARNES, US Pub. No.: 2017-0262984; BOEYKENS, US Pub. No.: 2013-0027543; WANG, US Pub. No.: 2018-0245978; RHOADS, US Pub. No.: 2017-0299435; CUCCIA, US Pub. No.: 2014-0128744; GODAVARTY, US Pub. No.: 2015-0190061; BURGE, Pub. No.: US 2019-0057268; HAKUK, Pub. No.: US 2017-0178322) does not teach nor suggest in detail the limitations: 
“A multispectral imaging method comprising, under control of one or more processors of an imaging system: causing simultaneous illumination of an area of tissue with light of three or more wavebands by controlling activation of individual ones of a plurality of light emitters; receiving at least one signal generated by at least one image sensor based on a reflected portion of the light, wherein the reflected portion is reflected by the area of tissue and passes through a multi-bandpass filter disposed between the area of tissue and the at least one image sensor, the multi-bandpass filter configured to allow passage of light in the three or more wavebands; processing the at least one signal to generate a plurality of multispectral images depicting at least a portion of the area of tissue; and performing spectral unmixing to generate a plurality of single-waveband images depicting at least a portion of the area of tissue, each single-waveband image corresponding to one of the three or more wavebands” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record WAXMAN does not teach or suggest in detail a light source that includes a plurality of light emitters or an image sensor that receives a reflected portion of the emitted light that is reflected by the area of tissue. The prior art is silent as to generating and unmixing multispectral images, causing the light source to emit the light by controlling activation of individual light emitters of the light source to select the wavebands simultaneously emitted by the light source, and silent to performing spectral unmixing to generate a plurality of single-waveband images of the area of tissue, each single-waveband image corresponding to one of the three or more predetermined wavebands as presented by the Applicant.  
WAXMAN only teaches a light source that illuminates an area by emitting light comprising three or more predetermined wavebands, an aperture positioned to allow the reflected portion of the emitted light to pass to the at least one image sensor, and a multi-bandpass filter positioned over the aperture, the multi-bandpass filter allows passage of light in the three or more predetermined wavebands.  The prior art also teaches generating multispectral images, receiving signals from the at least one image sensor, and processing the signals to generate a plurality of multispectral images.  The closest NPL HUOT (HUOT, “Time-resolved multispectral imaging of combustion reactions”, 2015) discusses selective emitters to control activation of individual emitters of a light source but is silent to at least tissue measurements, a light source that selects the wavebands simultaneously emitted by the light source, and silent to spectral unmixing to generate a plurality of single-waveband images of the area of tissue, each single-waveband image corresponding to one of the three or more predetermined wavebands.
Whereas, as stated above, Applicant’s claimed invention recites multispectral imaging system that includes causing simultaneous illumination of an area of tissue with light of three or more wavebands by controlling activation of individual ones of a plurality of light emitters as well as receiving at least one signal generated by at least one image sensor based on a reflected portion of the light such that the reflected portion is reflected by the area of tissue and passes through a multi-bandpass filter disposed between the area of tissue and the at least one image sensor. The claims further recite a multi-bandpass filter allowing passage of light in the three or more wavebands, processing a signal to generate a plurality of multispectral images depicting at least a portion of the area of tissue, and performing spectral unmixing to generate a plurality of single-waveband images depicting at least a portion of the area of tissue, each single-waveband image corresponding to one of the three or more wavebands. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-27 are allowed, but for any double patenting rejections contained herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481